Gordon McCloud, J.
¶33 (concurring and dissenting) — I agree with the majority that the trial court acted within its discretion when it prohibited Pamela Deskins from owning or living with animals as a condition of probation. I also agree with the majority’s decision not to reach the merits of Deskins’s forfeiture challenge; the record does not establish that any animals were actually forfeited. But the majority’s holding that the restitution hearing in the trial court complied with due process clause protections conflicts with our precedent. I therefore respectfully dissent as to that holding.
*85Analysis

A. The evidence was insufficient to support the court’s order granting $21,582.21 in restitution to the Stevens County Sheriff’s Office

¶34 “Evidence presented at restitution hearings ... must meet due process requirements, such as providing the defendant with an opportunity to refute the evidence presented, and being reasonably reliable.” State v. Kisor, 68 Wn. App. 610, 620, 844 P.2d 1038 (1993) (citing State v. Pollard, 66 Wn. App. 779, 784-85, 834 P.2d 51 (1992)). “While the claimed loss ‘need not be established with specific accuracy,’ it must be supported by ‘substantial credible evidence.’ ” State v. Griffith, 164 Wn.2d 960, 965, 195 P.3d 506 (2008) (quoting State v. Fleming, 75 Wn. App. 270, 274-75, 877 P.2d 243 (1994)). Where, as here, the evidence consists solely of hearsay statements, the degree of corroboration required by the due process clause is not proof of the truth of the hearsay statements “ ‘beyond a reasonable doubt’ ” but rather proof that gives the defendant a sufficient basis for rebuttal. Kisor, 68 Wn. App. at 620 (quoting State v. S.S., 67 Wn. App. 800, 807-08, 840 P.2d 891 (1992)).
¶35 As the majority notes, in Kisor the Court of Appeals reversed the restitution order and remanded for a new restitution hearing because the trial court had relied on a single affidavit containing hearsay evidence of “ ‘a rough estimate’ ” of the cost attributable to the defendant’s conduct, without itemization or corroboration. Majority at 83 (quoting Kisor, 68 Wn. App. at 620). This court denied review. State v. Kisor, 121 Wn.2d 1023, 854 P.2d 1084 (1993).
¶36 Kisor cannot be meaningfully distinguished from the present case. In this case, to support its request for restitution to the Stevens County Sheriff’s Office (Sheriff’s Office), the State offered only an unsworn statement by *86“Captain George” estimating the costs incurred by the Sheriff’s Office.5 3 Tr. of Proceedings (TR) at 625. Contrary to the majority’s assertion, this statement did not contain “bills detailing the costs of caring for the animals.” Majority at 83. It did not have any “bills” at all.6 Rather, the transcript shows that after the court twice declined to continue the sentencing hearing, the prosecutor stated that he had “just been handed a statement by - captain with regard to a more exact figure with regard ... to what is owed Spok[A]nimal, Judge.” 3 TR at 625. Captain George then stated, but not under oath, “There’s a bill that’s still outstanding to Spok[A]nimal for $5,940.00, Your Honor. And — the costs of the sheriff’s office prior to that for caring for those animals was $21,582.21.” Id. In the entire record, this is the only evidence supporting the award of $21,582.21 to the Sheriff’s Office.
¶37 If Deskins’s case can be distinguished from Kisor, it is because the evidence supporting restitution presented in Kisor provided a more “sufficient basis for rebuttal” than did the evidence supporting restitution in Deskins’s case. Kisor, 68 Wn. App. at 620. In Kisor, the costs claimed by the State were at least itemized and supported by a sworn statement. Id. at 614. In this case, Captain George’s assertion was unsworn and stated only in a conclusory, not an itemized, fashion that “the costs of the sheriff’s office [were] $21,582.21.” 3 TR at 625. This did not provide Des*87kins any meaningful ability to contest the State’s claim. Id. Accordingly, I would reverse the $21,582.21 award of restitution to the Sheriff’s Office as unsupported by substantial credible evidence, giving Deskins a sufficient basis for rebuttal.

B. The trial court also violated due process clause protections by denying Deskins’s motion for a continuance to prepare for the restitution hearing

¶38 Due process clause protections also require that a defendant be given notice and an opportunity to be heard. State v. Rogers, 127 Wn.2d 270, 275, 898 P.2d 294 (1995). Whether the denial of a continuance violates due process clause protections depends on the circumstances of the particular case.7 When this court has addressed constitutional challenges to the denial of a continuance, it has generally weighed the defendant’s diligence and reason for requesting the continuance against the trial court’s reasons for denying the continuance.8
¶39 In this case, the balance favored a continuance. Deskins sought a continuance so that she could determine the basis for, and counter, the State’s bare assertion that it spent nearly $22,000 keeping the dogs. Her inability to meaningfully contest this assertion at the sentencing hearing cannot be attributed to her lack of diligence. Rather, it is attributable to the fact that Deskins was not afforded adequate notice of the enormous amount the Sheriff’s Office would claim in restitution.
¶40 The majority concludes that Deskins had adequate notice of the restitution amount because “[f ]rom indictment to verdict, Deskins’s trial lasted nearly one and a half years, and at all times she knew that the State could seek restitution.” Majority at 82. This reasoning is unresponsive *88to Deskins’s arguments. The district court docket does not indicate — and the State does not claim — that the prosecution ever filed any notice of the restitution amount sought. There is no evidence anywhere in the record that Deskins was notified before the sentencing hearing began that the Sheriff’s Office would request nearly $22,000 in restitution.
¶41 In spite of this lack of notice, the trial court denied Deskins’s motion for a continuance simply because, in the court’s words, “[t]his Court was scheduled to be done today.” 3 TR at 592. This violated due process protections.
¶42 The majority contends that Deskins bears the burden of proving that the restitution amount would have been lower if the trial court had granted a continuance. Majority at 82. It is true that a trial court’s decision to deny a continuance will “be disturbed only upon a showing that the accused has been prejudiced and/or that the result of the trial would likely have been different had the continuance not been denied.” State v. Eller, 84 Wn.2d 90, 95, 524 P.2d 242 (1974) (citing State v. Edwards, 68 Wn.2d 246, 412 P.2d 747 (1966)). But Deskins has met that requirement — she was prejudiced because she was unable to respond adequately to the unsworn, summary assertion that she had caused the Sheriff’s Office to spend nearly $22,000 on her dogs. State v. Hartwig, 36 Wn.2d 598, 599-601, 219 P.2d 564 (1950) (abuse of discretion to deny continuance needed for full investigation of the facts); State v. Oughton, 26 Wn. App. 74, 79-80, 612 P.2d 812 (1980) (defendant entitled to a continuance needed to prepare rebuttal to State’s late-disclosed evidence). Deskins is not required to show, in addition to that prejudice, that the result of the restitution hearing would necessarily have been different. Hartwig, 36 Wn.2d at 599-601; Oughton, 26 Wn. App. at 79-80.
Conclusion
¶43 I concur in the majority’s decision to affirm the portion of the Court of Appeals decision that addresses the *89trial court’s prohibition order. I also concur in its decision not to reach the merits of Deskins’s forfeiture challenge. I dissent, however, from its treatment of the trial court’s restitution hearing and order. I would reverse and remand for resentencing on the single remaining misdemeanor conviction.9
Fairhurst, J.M. Johnson, and Wiggins, JJ., concur with Gordon McCloud, J.
After modification, further reconsideration denied June 5, 2014.

 Aside from this statement, Captain George did not say anything during the restitution hearing. He was never sworn in and never testified in that proceeding. 3 Tr. of Proceedings at 592-627.


 The Court of Appeals misstated the facts in a similar way. State v. Deskins, noted at 170 Wn. App. 1021, 2012 WL 3861275, at *10, 2012 Wash. App. LEXIS 2079, at *26-27. Its opinion asserts that “[t]he restitution order was based on testimony and documentary evidence,” 2012 WL 3861275, at *10, 2012 Wash. App. LEXIS 2079, at *26-27, neither of which is true with respect to the $21,582.21 amount challenged in this appeal. The record contains no “documentary evidence” of the costs incurred by the Sheriff’s Office, and as Deskins correctly pointed out in her briefs to this court, Captain George’s unsworn statement was not “testimony.” See 3 TR at 612-13 (“THE COURT: Do you have the restitution bills that you’re asking for? [PROSECUTOR]: I don’t have the bills Judge .... I don’t have all of those figures for you at the moment but ... I think she should be held responsible in every way . . . .”).


 State v. Downing, 151 Wn.2d 265, 275, 87 P.3d 1169 (2004) (citing State v. Eller, 84 Wn.2d 90, 95, 524 P.2d 242 (1974)).


 See Eller, 84 Wn.2d at 95-96, 98; State v. Hartwig, 36 Wn.2d 598, 599-601, 219 P.2d 564 (1950).


 It has been a long time since the 60 day sentence, fine, restitution, and forfeiture orders were imposed. Neither party has argued that the restitution challenge is moot, however.